The opinion of the court was delivered by
DeBlanc, J.
Mrs. Escande is a resident of the parish of Plaque-mines. There — on the 10th of April, 1879, she enjoined the execution of a judgment rendered against her. The order of injunction was granted by the judge of the parish court of that locality, acting — as stated by him — in the absence of the district judge.
On the 23d of June, the creditor took a rule on Mrs. Escande and 'her husband, ordering them to show cause in chambers, on the 28th of .-said month, at the office of the district judge, in the Seventh District of *283New Orleans, why the injunction sued out on the 10th of April, should not be dissolved, and they punished for contempt, etc.
The rule was tried at the judge’s office, the injunction vacated and annulled, and plaintiff has appealed.
In his brief, her counsel says: “ That she does not complain that the judgment was rendered at chambers and out of term, but she complains that it was rendered outside of the parish of her domicile.”
Unless the parties be awarded a change of venue, a cause can legally be tried and determined but in the parish wherein it is pending. Otherwise, the trial is irregular and the judgment invalid. O. P. 89.
We admit, as remarked by the district judge, that — of late — the •equitable writ of injunction has been often abused, and resorted to for the sole purpose of retarding the execution of final judgments, the validity of which cannot be seriously contested ; but this is due to our legislation, which — in this respect — is manifestly incomplete.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from is avoided and reversed, the dissolved injunction reinstated, and this cause remanded to the lower court to be proceeded with according to law; the costs of the appeal to be paid by defendants.